PER CURIAM: *
Ismael Navarrette appeals from his sentence for abusive sexual conduct in violation of 18 U.S.C. § 2244(a)(2). Navarrette argues that he may challenge his sentence despite his waiver of his right to appeal.
This court reviews de novo whether a waiver of appeal bars an appeal. United States v. Baymon, 812 F.3d 725, 727 (5th Cir.2002). Navarrette knowingly and voluntarily waived his right to appeal his sentence. See United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir.1994). Navarrette’s waiver of appeal is enforceable and bars the present appeal.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.